


110 HR 5830 RH: FHA Housing Stabilization and Homeownership

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 386
		110th CONGRESS
		2d Session
		H. R. 5830
		[Report No.
		  110–619]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 17, 2008
			Mr. Frank of
			 Massachusetts (for himself, Ms.
			 Waters, Mrs. Maloney of New
			 York, Mr. Watt,
			 Mr. Ackerman,
			 Mr. Meeks of New York,
			 Mr. Clay, Mr. Lynch, Mr. Al
			 Green of Texas, Ms. Moore of
			 Wisconsin, Mr. Lincoln Davis of
			 Tennessee, Mr. Hodes,
			 Mr. Wilson of Ohio,
			 Mr. Perlmutter,
			 Mr. Murphy of Connecticut,
			 Mr. Donnelly,
			 Mr. Wexler,
			 Mr. Shays,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Dingell,
			 Ms. Schakowsky,
			 Mr. Levin,
			 Mr. Hinchey,
			 Mr. Fattah,
			 Mr. Jackson of Illinois,
			 Mrs. Christensen,
			 Ms. Lee, Mr. Wu, Ms. McCollum
			 of Minnesota, Mr. Van
			 Hollen, Mr. Butterfield,
			 Mr. Courtney,
			 Mr. Sestak,
			 Mr. Sires, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			May 5, 2008
			Additional sponsors: Mr.
			 Mahoney of Florida, Mr.
			 Carson, Mr. Crowley,
			 Mr. Hinojosa,
			 Mr. Langevin,
			 Mr. Capuano,
			 Mr. Cummings,
			 Mr. Baca, and
			 Mr. Sherman
		
		
			May 5, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 17, 2008
		
		A BILL
		To create a voluntary FHA program that
		  provides mortgage refinancing assistance to allow families to stay in their
		  homes, protect neighborhoods, and help stabilize the housing
		  market.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the FHA Housing Stabilization and
			 Homeownership Retention Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of
				contents.
					Title I—Homeownership retention
					Sec. 101. Purposes.
					Sec. 102. Insurance of
				homeownership retention mortgages.
					Sec. 103. Study of Auction or Bulk Refinance
				Program.
					Sec. 104. Temporary increase in maximum loan
				guaranty amount for certain housing loans guaranteed by Secretary of Veterans
				Affairs.
					Sec. 105. Study of possible accounting
				revisions relating to property at risk of foreclosure and the availability of
				credit for refinancing home mortgages at risk of foreclosure.
					Sec. 106. GAO study of the
				effect of tightening credit markets in communities affected by the subprime
				mortgage foreclosure crises and predatory lending on prospective first-time
				homebuyers seeking mortgages.
					Title II—Office of Housing
				Counseling
					Sec. 201. Short title.
					Sec. 202. Establishment of Office of Housing
				Counseling.
					Sec. 203. Counseling procedures.
					Sec. 204. Grants for housing counseling
				assistance.
					Sec. 205. Requirements to use
				HUD-certified counselors under HUD programs.
					Sec. 206. Study of defaults and
				foreclosures.
					Sec. 207. Definitions for
				counseling-related programs.
					Sec. 208. Updating and simplification of
				mortgage information booklet.
					Title III—Combating mortgage fraud
					Sec. 301. Authorization of appropriations to
				combat mortgage fraud.
				
			IHomeownership
			 retention
			101.PurposesThe purposes of this title are—
				(1)to create an FHA program,
			 which is voluntary on the part of borrowers and existing mortgage loan holders,
			 to insure refinance loans for substantial numbers of borrowers at risk of
			 foreclosure, at levels which are reasonably likely to be sustainable through
			 enhanced affordability of debt service;
				(2)to provide flexible
			 underwriting for FHA-insured loans under such a program to provide refinancing
			 opportunities under fiscally responsible terms, including higher fees
			 commensurate with higher risk levels, a seasoning requirement for higher debt
			 to income loans, and additional program controls to limit and control
			 risk;
				(3)to bar speculators and
			 second home owners from participation in such program;
				(4)to require existing
			 mortgage loan holders to take substantial loan writedowns in exchange for
			 having the Federal Government and the borrower assume the ongoing risk of the
			 refinanced loan;
				(5)to set a loan-to-value
			 limit on such loans that provides the FHA with an equity buffer against
			 potential loan losses, provides protections against the risk of future home
			 price declines, and creates incentives for borrowers to maintain payments on
			 the loan;
				(6)to protect the FHA
			 against losses which may exceed normal FHA loss levels by establishing higher
			 fee levels, including an exit fee and profit sharing during the first five
			 years of the loan, with such higher fee levels effectively being funded through
			 the required lender writedown;
				(7)to provide a fair level
			 of incentives for junior lien holders to provide the necessary releases of
			 their lien interests, in order to meet program requirements that all
			 outstanding liens must be extinguished, and thereby permit the refinancing to
			 be completed;
				(8)to enhance the
			 administrative capacity of the FHA to carry out its expanded role under the
			 program through establishment of an Oversight Board which adds expertise from
			 the Federal Reserve and the Department of the Treasury, through additional
			 funding to contract out for the provision of any needed expertise in designing
			 program requirements and oversight, and through additional funding to increase
			 FHA personnel resources as needed to handle the increased loan volume resulting
			 from the program;
				(9)to sunset the program
			 when it is no longer needed; and
				(10)to study the need for
			 and efficacy of an auction or bulk refinancing mechanism to facilitate more
			 expeditious refinancing of larger volumes of existing mortgages that are at
			 risk for foreclosure into FHA-insured mortgages.
				102.Insurance of
			 homeownership retention mortgages
				(a)Mortgage insurance
			 programTitle II of the
			 National Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at the end
			 the following new section:
					
						257.Insurance of
				homeownership retention mortgages
							(a)Oversight
				Board
								(1)EstablishmentThere is hereby established the Refinance
				Program Oversight Board (in this section referred to as the Oversight
				Board).
								(2)MembershipThe
				Oversight Board shall consist of the following members or their
				designees:
									(A)The Secretary of the
				Treasury.
									(B)The Secretary of Housing
				and Urban Development.
									(C)The Chairman of the Board
				of Governors of the Federal Reserve System.
									(3)No additional
				compensationMembers of the Oversight Board shall receive no
				additional pay by reason of service on the Oversight Board.
								(4)ResponsibilitiesThe
				Oversight Board shall be responsible for establishing program and oversight
				requirements for the program under this section, which shall include—
									(A)detailed program
				requirements under subsection (c);
									(B)flexible underwriting
				criteria under subsection (d);
									(C)a mortgage premium
				structure under subsection (e);
									(D)a reasonable fee and rate
				limitation under subsection (f);
									(E)enhancement of FHA capacity under
				subsection (i), including oversight of such activities and personnel as may be
				contracted for as provided therein;
									(F)monitoring of
				underwriting risk under subsection (j); and
									(G)such additional requirements as may be
				necessary and appropriate to oversee and implement the program.
									(5)Use of
				resourcesIn carrying out its functions under this section, the
				Oversight Board may utilize, with their consent and to the extent practical,
				the personnel, services, and facilities of the Department of the Treasury, the
				Department of Housing and Urban Development, the Board of Governors of the
				Federal Reserve System, the Federal Reserve Banks, and other Federal agencies,
				with or without reimbursement therefore.
								(b)Authority
								(1)In
				generalThe Secretary shall,
				subject only to the absence of qualified requests for insurance under this
				section and to the limitations under subsection (h) of this section and section
				531(a), make commitments to insure and insure any mortgage covering a 1- to
				4-family residence that is made for the purpose of paying or prepaying
				outstanding obligations under an existing mortgage or mortgages on the
				residence if the mortgage being insured under this section meets the
				requirements of this section, as established by the Oversight Board, and of
				section 203, except as modified by this section.
								(2)Establishment and
				implementation of program requirementsThe Oversight Board shall establish program
				requirements and standards under this section and the Secretary shall implement
				such requirements and standards. The Oversight Board and the Secretary may
				establish and implement any requirements or standards through interim guidance
				and mortgagee letters.
								(c)RequirementsTo
				be eligible for insurance under this section, a mortgage shall comply with all
				of the following requirements:
								(1)Owner-occupied
				principal residence requirementThe residence to be covered by the mortgage
				insured under this section shall be occupied by the mortgagor as the principal
				residence of the mortgagor and the mortgagor shall provide a certification to
				the originator of the mortgage that such residence to be covered by the
				mortgage insured under this section is the only residence in which the
				mortgagor has any present ownership interest.
								(2)Lack of capacity to pay
				existing mortgage or mortgages
									(A)Borrower
				certification
										(i)The mortgagor shall provide a certification
				to the originator of the mortgage that the mortgagor—
											(I)has not intentionally
				defaulted on the existing mortgage or mortgages; and
											(II)has not knowingly, or
				willfully and with actual knowledge furnished material information known to be
				false for the purpose of obtaining the existing mortgage or mortgages.
											(ii)The mortgagor shall
				agree in writing that the mortgagor shall be liable to repay the FHA any direct
				financial benefit achieved from the reduction of indebtedness on the existing
				mortgage or mortgages on the residence refinanced under this section derived
				from misrepresentations made in the certifications and documentation required
				under this subparagraph, subject to the discretion of the Oversight
				Board.
										(B)Current borrower
				debt-to-income ratioAs of
				March 1, 2008, the mortgagor shall have had a ratio of mortgage debt to income,
				taking into consideration all existing mortgages at such time, greater than 35
				percent.
									(C)Loss mitigation
				responsibilitiesThis section
				may not be construed to alter or in any way affect the responsibilities of any
				party (including the mortgage servicer) to engage in any or all loan
				modification or other loss mitigation strategies to maximize value to investors
				as established by any applicable contract.
									(3)Eligibility of
				mortgages by date of originationThe existing senior mortgage
				shall have been originated on or before December 31, 2007.
								(4)Maximum loan-to-value
				ratio for new loansThe
				mortgage being insured under this section shall involve a principal obligation
				(including such initial service charges, appraisal, inspection, and other fees
				as the Secretary shall approve and including the mortgage insurance premium
				paid pursuant to subsection (e)(1)) in an amount not to exceed 90 percent of
				the current appraised value of the property. Section 203(d) shall not apply to
				mortgages insured under this section.
								(5)Required waiver of
				prepayment penalties and feesAll penalties for prepayment of the
				existing mortgage or mortgages, and all fees and penalties related to default
				or delinquency on all existing mortgages or mortgages, shall be waived or
				forgiven.
								(6)Required loan
				reduction
									(A)Reduction of
				indebtedness under existing senior mortgageThe amount of indebtedness on the existing
				mortgage or mortgages on the residence shall have been substantially reduced by
				such percentage as the Oversight Board or Secretary may require, and such
				reduction shall be at least sufficient to—
										(i)provide for the
				refinancing of such existing mortgage or mortgages in an amount not greater
				than 90 percent of the current appraised value of the property involved;
										(ii)pay the full amount of
				the single premium to be collected pursuant to subsection (e)(1) (which shall
				be an amount equal to 3.0 percent of the amount of the original insured
				principal obligation of the mortgage insured under this section and which shall
				serve as an additional reserve to cover possible loan losses); and
										(iii)pay the full amount of the loan origination
				fee and any other closing costs, not to exceed 2.0 percent of the amount of the
				original insured principal obligation of the mortgage insured under this
				section.
										(B)Extinguishment of debt
				by refinancing
										(i)Required
				agreementAll existing
				holders of mortgage liens on the property involved shall agree to accept the
				proceeds of the insured loan as payment in full of all indebtedness under all
				existing mortgages, and all encumbrances related to such mortgages shall be
				removed. The Oversight Board may take such actions as the Oversight Board
				considers necessary or appropriate to facilitate coordination and agreement
				between the holders of the existing senior mortgage and any existing
				subordinate mortgages, taking into consideration the subordinate lien status of
				such subordinate mortgages, to comply with the requirement under this
				subparagraph.
										(ii)Treatment of multiple
				mortgage liensIn addition to
				clause (i), the Oversight Board shall adopt one of the following approaches for
				all mortgages or such classes of mortgages as the Oversight Board may determine
				and may, from time to time, reconsider:
											(I)Fixed
				priceAs a requirement for
				participating in this program, all existing lien holders will agree to not
				provide any payment to subordinate lien holders other than such payment in
				accordance with a formula established by the Oversight Board as set forth in
				clause (iii); except that the Oversight Board may establish a short period
				within which first and subordinate lien holders may negotiate to extinguish all
				subordinate liens for compensation that may be different from the amount
				determined under such formula set forth in clause (iii).
											(II)Shared
				equityThe Oversight Board
				may require the mortgagor under a mortgage insured under this section to agree
				to share a portion of any future equity in the mortgaged property with holders
				of existing subordinate mortgages, in accordance with a formula for such shared
				equity established by the Oversight Board as set forth in clause (iii), except
				that payments of such shared equity may be made only after the Secretary
				recovers all amounts owed to the Secretary with respect to such mortgage
				pursuant to the program under this section (including amounts owed pursuant to
				paragraph (8)).
											(iii)FormulaIn determining a formula for determining
				any payments to subordinate lien holders pursuant to subclauses (I) and (II) of
				clause (ii), and in any reconsideration of such formula as the Oversight Board
				may from time to time undertake, the Oversight Board shall take into
				consideration the current market value of such liens. In no case may a formula
				provide for the payment of more than 1 percent of the current appraised value
				of the mortgaged property to a subordinate lien holder if the outstanding
				balance owed to more senior lien holders is equal to or exceeds such current
				appraised value.
										(iv)Voluntary
				programThis subparagraph may
				not be construed to require any holder of any existing mortgage to participate
				in the program under this section generally, or with respect to any particular
				loan.
										(v)Source of payments for
				subordinate loansAny amounts
				paid to holders of any existing subordinate mortgages in connection with the
				origination and insurance of a mortgage under this section shall derive only
				from—
											(I)the holder of the
				existing senior mortgage; or
											(II)in the case only of the
				shared equity approach under clause (ii)(II), the mortgagor under the mortgage
				insured under this section
											(7)Required reduction of
				debt serviceThe debt service
				payments due under the mortgage insured under this section shall be in an
				amount that is substantially reduced from the debt service payments due under
				the existing mortgage or mortgages, which reduction may be achieved through a
				reduction of indebtedness, a reduction in the interest rate being paid, or an
				extension of the term of the mortgage, or any combination thereof.
								(8)Financial recovery to
				Federal Government through exit premium
									(A)Subordinate
				lienThe mortgage shall
				provide that the Secretary shall retain a lien on the residence involved, which
				shall be subordinate to the mortgage insured under this section but senior to
				all other mortgages on the residence that may exist at any time, and which
				shall secure the repayment of the amount due under subparagraph (D).
									(B)No interest or payment
				during mortgageThe amount secured by the lien retained by the
				Secretary pursuant to subparagraph (A) shall not bear interest and shall not be
				repayable to the Secretary except as provided in subparagraph (D) of this
				paragraph.
									(C)Net proceeds available
				for exit premiumUpon the
				sale, refinancing, or other disposition of the residence covered by a mortgage
				insured under this section, any proceeds resulting from such disposition that
				remain after deducting the remaining insured principal balance of the mortgage
				insured under this section shall be available to meet the obligation under
				subparagraph (D).
									(D)Exit
				premiumUpon any refinancing
				of the mortgage insured under this section or any sale or disposition of the
				residence covered by the mortgage, the Secretary shall, subject to the
				availability of sufficient net proceeds described in subparagraph (C), receive
				the greater of—
										(i)3 percent of the amount
				of the original insured principal obligation of the mortgage; or
										(ii)a percentage of the
				portion of the net proceeds described in subparagraph (C), which shall
				be—
											(I)in the case of any
				refinancing, sale, or disposition occurring during the first year of the term
				of the mortgage, 100 percent of such net proceeds;
											(II)in the case of any refinancing, sale, or
				disposition occurring during the second year of the term of the mortgage, 80
				percent;
											(III)in the case of any refinancing, sale, or
				disposition occurring during the third year of the term of the mortgage, 60
				percent; and
											(IV)in the case of any refinancing, sale, or
				disposition occurring during the fourth year of the term of the mortgage or at
				any time thereafter, 50 percent;
											except that such percentage of proceeds
				shall be reduced by all fees the Secretary has collected for the mortgage prior
				to such refinancing, sale, or disposition.(E)Authority to prohibit
				new second liensThe
				Oversight Board shall prohibit borrowers from granting a new second lien on the
				mortgaged property during the first five years of the term of the mortgage
				insured under this section, except as the Oversight Board determines to be
				necessary to ensure the appropriate maintenance of the mortgaged
				property.
									(9)Documentation and
				verification of incomeIn
				complying with the FHA underwriting requirements under the program under this
				section, the mortgagee under the mortgage shall document and verify the income
				of the mortgagor by procuring an Internal Revenue Service transcript of the
				income tax returns of the mortgagor for the two most recent years for which the
				filing deadline for such years has passed and by any other method, in
				accordance with procedures and standards that the Oversight Board or the
				Secretary shall establish.
								(10)Fixed rate
				mortgageThe mortgage insured under this section shall bear
				interest at a single rate that is fixed for the entire term of the
				mortgage.
								(11)Maximum loan
				amountNotwithstanding
				section 203(b)(2), the mortgage being insured under this section shall involve
				a principal obligation in an amount that does not exceed the limitation (for a
				property of the applicable size) on the amount of the principal obligation that
				would be allowable under the terms of section 202(a) of the Economic Stimulus
				Act of 2008 if the mortgage were insured pursuant to such section. The
				limitation on the amount of the principal obligation allowable under such Act
				shall apply for the purposes of this Act until the termination under subsection
				(n) of the program under this subsection.
								(12)Ineligibility for
				fraud convictionThe
				mortgagor shall not have been convicted under Federal or State law for mortgage
				fraud during the 7-year period ending upon the insurance of the mortgage under
				this section.
								(13)Lender
				reviewThe mortgagee under
				the mortgage shall conduct an electronic database search of the mortgagor’s
				criminal history to determine if the mortgagor has had a conviction described
				in paragraph (12). The mortgagee may charge the mortgagor a reasonable fee for
				the actual cost of the search not to exceed a maximum rate established by the
				Oversight Board. The Oversight Board may provide clarification, if needed, to
				help mortgagees identify any differences among the States in how they report
				mortgage fraud convictions. The Oversight Board shall establish procedures
				sufficient to allow the mortgagor to challenge a mortgagee’s determination with
				respect to paragraph (12) (including to correct inaccuracies resulting from
				theft of the mortgagor’s identity or personally identifiable
				information).
								(14)AppraisalsAny appraisal conducted in connection with
				a mortgage insured under this section shall—
									(A)be based on the current
				value of the property;
									(B)be conducted in
				accordance with title XI of the Financial Institutions Reform, Recovery, and
				Enforcement Act of 1989 (12 U.S.C. 3331 et seq.);
									(C)be completed by an
				appraiser who meets the competency requirements of the Uniform Standards of
				Professional Appraisal Practice;
									(D)be wholly consistent with
				the appraisal standards, practices, and procedures under section 202(e) of this
				Act that apply to all loans insured under this Act; and
									(E)comply with the
				requirements of subsection (g) of this section (relating to appraisal
				independence).
									(15)Statement of loan
				terms
									(A)RequirementThe mortgagor shall have been provided by
				the mortgagee, not later than three days after application for the mortgage, a
				form described in subparagraph (B) appropriately and accurately completed by
				the mortgagee.
									(B)FormThe form described in this subparagraph
				shall be a single page, written disclosure regarding the mortgage loan to be
				insured under this section that, when completed by the mortgagee, sets forth,
				in accordance with such requirements as the Secretary shall by regulation
				establish a best possible estimate of—
										(i)the total loan amount
				under the mortgage;
										(ii)the loan-to-value ratio
				for the mortgage;
										(iii)the final maturity date
				for the mortgage;
										(iv)the amount of any
				prepayment fee to be charged if the mortgage is paid in full before the final
				maturity date for the mortgage, including the percentages of any net proceeds
				to be received by the Secretary pursuant to paragraph (8)(D)(ii);
										(v)the amount of the exit
				premium under the mortgage pursuant to subsection (e)(3);
										(vi)the interest rate under
				the mortgage expressed as an annual percentage rate, and the amount of the
				monthly payment due under such rate;
										(vii)the fully indexed rate
				of interest under the mortgage expressed as an annual percentage rate and the
				amount of the monthly payment due under such rate;
										(viii)the monthly household
				income of the borrower upon which the mortgage is based;
										(ix)the amount of the
				monthly payment due under the mortgage, and the amount of such initial monthly
				payment plus monthly amounts due for taxes and insurance on the property for
				which the mortgage is made, both expressed as a percentage of the monthly
				household income of the borrower; and
										(x)the aggregate amount of
				settlement charges for all settlement services provided in connection with the
				mortgage, the amount of such charges that are included in the principal amount
				and the amount of such charges the borrower must pay at closing, the aggregate
				amount of mortgagee’s fees connection with the mortgage, and the aggregate
				amount of other fees or required payments in connection with the
				mortgage.
										(d)Flexible underwriting
				criteria
								(1)In
				generalThe Oversight Board
				shall establish, and the Secretary acting on behalf of the Oversight Board
				shall implement, underwriting standards for mortgages insured under this
				section that—
									(A)ensure that each mortgagor under a mortgage
				insured under this section has a reasonable expectation of repaying the
				mortgage, taking into consideration the mortgagor’s income, assets,
				liabilities, payment history, and other applicable criteria, but which shall
				not result in a denial of insurance solely on the basis of the mortgagor’s
				current FICO or other credit scores, or any delinquency or default by the
				mortgagor under the existing mortgage or mortgages, or any case filed under
				title 11, United States Code, by the mortgagor; and
									(B)subject to the provisions
				of subparagraph (A), permit a total debt-to-income ratio of up to 43
				percent.
									(2)Exception
									(A)In
				generalSubject to the
				underwriting standards established under paragraph (1)(A) and any additional
				requirements that the Oversight Board considers appropriate, the Oversight
				Board shall permit a total debt-to-income ratio of more than 43 percent, but
				not more than 50 percent, if the mortgagor has made, on a timely basis before
				the endorsement of the mortgage insured under this section, not less than six
				months of payments in an amount not less than the amount of the monthly payment
				due under the mortgage to be insured under this section. The holder of the
				existing senior mortgage shall exercise forbearance with respect to such
				mortgage during the period in which such payments are made.
									(B)Computation of
				debt-to-income ratioIn computing the mortgagor’s total
				debt-to-income ratio for purposes of mortgage qualification under the
				underwriting standards established pursuant to this section—
										(i)if the mortgagor is a
				debtor in a case under chapter 13 of title 11, United States Code, payments on
				recurring debts other than housing expenses shall be based on the amounts being
				paid on such debts under the mortgagor’s confirmed plan under such chapter;
				and
										(ii)if the mortgagor is a
				debtor in a case under chapter 7 of title 11, United States Code, recurring
				debts that are to be discharged in that case shall not be considered.
										(3)AuthorityThe
				Oversight Board may alter the ratios under this subsection for a particular
				class of borrowers subject to such requirements as the Board determines is
				necessary and appropriate to fulfill the purposes of this Act.
								(4)Representations and
				warrantiesThe Oversight Board shall require the underwriter of
				the insured loan to provide such representations and warranties as the
				Oversight Board considers necessary or appropriate for the Secretary to enforce
				compliance with all underwriting and appraisal standards of the program.
								(e)PremiumsFor
				each mortgage insured under this section, the Oversight Board shall establish
				and the Secretary shall collect—
								(1)at the time of insurance,
				a single premium payment in an amount equal to 3.0 percent of the amount of the
				original insured principal obligation of the mortgage, which shall be paid from
				the proceeds of the mortgage being insured under this section, through the
				reduction of the amount of indebtedness on the existing senior mortgage
				required under subsection (c)(6)(A);
								(2)in addition to the premium under paragraph
				(1), annual premium payments in an amount equal to 1.50 percent of the
				remaining insured principal balance of the mortgage; and
								(3)an exit premium in the
				amount determined under subsection (c)(8), but which shall not be less than 3.0
				percent of the original insured principal obligation of the mortgage, subject
				only to the availability of sufficient net proceeds from sale, refinancing, or
				other disposition of the property, as determined in subsection (c)(8).
								(f)Origination fees and
				mortgage rateThe Oversight Board shall establish and the
				Secretary shall implement a reasonable limitation on origination fees for
				mortgages insured under this section and shall establish procedures to ensure
				that interest rates on such mortgages shall be commensurate with market rate
				interest rates on such types of loans.
							(g)Appraisal
				independence
								(1)Prohibitions on
				interested parties in a real estate transactionNo mortgage
				lender, mortgage broker, mortgage banker, real estate broker, appraisal
				management company, employee of an appraisal management company, nor any other
				person with an interest in a real estate transaction involving an appraisal in
				connection with a mortgage insured under this section shall improperly
				influence, or attempt to improperly influence, through coercion, extortion,
				collusion, compensation, instruction, inducement, intimidation, non-payment for
				services rendered, or bribery, the development, reporting, result, or review of
				a real estate appraisal sought in connection with the mortgage.
								(2)ExceptionsThe
				requirements of paragraph (1) shall not be construed as prohibiting a mortgage
				lender, mortgage broker, mortgage banker, real estate broker, appraisal
				management company, employee of an appraisal management company, or any other
				person with an interest in a real estate transaction from asking an appraiser
				to provide 1 or more of the following services:
									(A)Consider additional,
				appropriate property information, including the consideration of additional
				comparable properties to make or support an appraisal.
									(B)Provide further detail,
				substantiation, or explanation for the appraiser’s value conclusion.
									(C)Correct errors in the
				appraisal report.
									(3)Civil monetary
				penaltiesThe Secretary may impose a civil money penalty for any
				knowing and material violation of paragraph (1) under the same terms and
				conditions as are authorized in section 536(a) of this Act.
								(h)Limitation on aggregate
				insurance authorityThe
				aggregate original principal obligation of all mortgages insured under this
				section may not exceed $300,000,000,000.
							(i)Enhancement of FHA
				capacityUnder the direction of the Oversight Board, the
				Secretary shall take such actions as may be necessary to—
								(1)contract for the
				establishment of underwriting criteria, automated underwriting systems, pricing
				standards, and other factors relating to eligibility for mortgages insured
				under this section;
								(2)contract for independent quality reviews of
				underwriting, including appraisal reviews and fraud detection, of mortgages
				insured under this section or pools of such mortgages; and
								(3)increase personnel of the
				Department as necessary to process or monitor the processing of mortgages
				insured under this section.
								(j)Monitoring of
				underwriting risk
								(1)Monitoring of
				designated underwritersThe
				Oversight Board and the Secretary shall monitor independent quality reviews as
				established pursuant to subsection (i)(2) to—
									(A)determine compliance of
				designated underwriters with underwriting standards;
									(B)determine rates of
				delinquency, claims rates, and loss rates of designated underwriters;
				and
									(C)terminate eligibility of
				designated underwriters that do not meet minimum performance standards as the
				Oversight Board may establish and the Secretary implements.
									(2)Reports by Oversight
				BoardThe Oversight Board shall submit monthly reports to the
				Congress identifying the progress of the program for mortgage insurance under
				this section, which shall contain the following information for each
				month:
									(A)The number of new
				mortgages insured under this section, including the location of the properties
				subject to such mortgages by census tract.
									(B)The aggregate principal
				obligation of new mortgages insured under this section.
									(C)The average amount by
				which the indebtedness on existing mortgages is reduced in accordance with
				subsection (c)(6).
									(D)The average amount by
				which the debt service payments on existing mortgages is reduced in accordance
				with subsection (c)(7).
									(E)The amount of premiums
				collected for insurance of mortgages under this section.
									(F)The claim and loss rates
				for mortgages insured under this section.
									(G)The race, ethnicity, gender, and income of
				the mortgagors, aggregated by geographical areas at least as specific as census
				tracts, except where necessary to protect privacy of the borrower.
									(H)Any other information
				that the Oversight Board considers appropriate.
									(3)Report by Inspector
				GeneralThe Inspector General of the Department of Housing and
				Urban Development shall conduct an annual audit of the program for mortgage
				insurance under this section to determine compliance with this section and
				program rules.
								(k)GNMA commitment
				authority
								(1)GuaranteesThe Secretary shall take such actions as
				may be necessary to ensure that securities based on and backed by a trust or
				pool composed of mortgages insured under this section are available to be
				guaranteed by the Government National Mortgage Association as to the timely
				payment of principal and interest.
								(2)Guarantee
				authorityTo carry out the
				purposes of section 306 of the National Housing Act (12 U.S.C. 1721), the
				Government National Mortgage Association may enter into new commitments to
				issue guarantees of securities based on or backed by mortgages insured under
				this section, not exceeding $300,000,000,000. The amount of authority provided
				under the preceding sentence to enter into new commitments to issue guarantees
				is in addition to any amount of authority to make new commitments to issue
				guarantees that is provided to the Association under any other provision of
				law.
								(l)Special risk insurance
				fundThe insurance of each mortgage under this section shall be
				the obligation of the Special Risk Insurance Fund established by section
				238.
							(m)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Existing
				mortgageThe term existing mortgage means, with
				respect to a mortgage insured under this section, a mortgage that is to be
				extinguished, and paid or prepaid, from the proceeds of the mortgage insured
				under this section.
								(2)Existing senior
				mortgageThe term
				existing senior mortgage means, with respect to a mortgage
				insured under this section, the existing mortgage that has superior
				priority.
								(3)Existing subordinate
				mortgageThe term
				existing subordinate mortgage means, with respect to a mortgage
				insured under this section, an existing mortgage that has subordinate priority
				to the existing senior mortgage.
								(n)Sunset
								(1)In
				generalExcept as provided in
				paragraph (2), the authority of the Secretary to make any new commitment to
				insure any mortgage under this section shall terminate upon the expiration of
				the 2-year period beginning on the date of the enactment of the
				FHA Housing Stabilization and Homeownership
				Retention Act of 2008.
								(2)ExtensionsThe Oversight Board may, not more than four
				times, extend the authority to enter into new commitments to insure mortgages
				under this section beyond the date specified in paragraph (1), except that each
				such extension shall—
									(A)be effective only if, before the program
				terminates pursuant to paragraph (1) or any previous extension pursuant to this
				paragraph, the Oversight Board—
										(i)certifies the need for such extension in
				writing to the Congress; and
										(ii)causes notice of such
				extension to be published in the Federal Register no later than the beginning
				of the 3-month period that ends upon the scheduled termination date of the
				program; and
										(B)be for a period of not
				more than 6 months.
									(o)Authorizations of
				appropriationsThere is authorized to be appropriated for each of
				fiscal years 2008 and 2009—
								(1)$210,000,000 for providing counseling
				regarding loss mitigation for mortgagors with 1- to 4-family residences,
				including determining eligibility for the program under this section, with
				grants to be administered through the Neighborhood Reinvestment Corporation,
				except that—
									(A)not less than 15 percent
				of the funds made available pursuant to this paragraph shall be provided to
				counseling organizations that target counseling services regarding loss
				mitigation to minority and low-income homeowners or provide such services in
				neighborhoods with high concentrations of minority and low-income
				homeowners;
									(B)$35,000,000 of the funds made available
				pursuant to this paragraph shall be used by the Neighborhood Reinvestment
				Corporation (referred to in this subparagraph as the NRC) to
				make grants to State and local legal organizations or attorneys that have
				demonstrated legal experience in home foreclosure or eviction law to provide
				legal assistance related to home ownership preservation, home foreclosure
				prevention, and tenancy associated with home foreclosure or to counseling
				intermediaries that have been approved by the Department of Housing and Urban
				Development for the purpose of making such grants or contracting for such legal
				assistance; of the amount provided under this subparagraph, at least 60 percent
				shall be allocated for legal assistance to low-income homeowners or tenants;
				such attorneys shall be capable of assisting homeowners in owner-occupied homes
				or tenants who live in homes with mortgages in default, in danger of default,
				or subject to or at risk of foreclosure or eviction and who have legal issues
				that cannot be handled by counselors employed by NRC intermediaries; in using
				the amount made available under this subparagraph, the NRC shall give priority
				consideration to State and local legal organizations and attorneys that (i)
				provide legal assistance in the 100 metropolitan statistical areas (as defined
				by the Director of the Office of Management and Budget) with the highest home
				foreclosure rates, and (ii) have the capacity to begin using the financial
				assistance within 90 days after receipt of the assistance; as a condition of
				the receipt of a grant under this subparagraph, the grantee shall submit to NRC
				information relating to the demographic characteristics of the assisted
				homeowners or tenants, the dollar amount and terms of the relevant mortgages
				and the outcome of legal proceedings related to the foreclosure or eviction
				proceedings, including the resolutions thereof;
									(C)some such sums shall be used for such
				counseling for veterans recently returning from active duty in the Armed
				Forces;
									(D)the NRC shall give priority consideration
				for funding with amounts made available pursuant to this paragraph, except for
				funds made available under subparagraphs (A) and (B), to entities that have an
				effective plan in place for making contact, including personal contact, with
				defaulted mortgagors, and such a plan may include use of third parties
				(including both for-profit and not-for-profit entities) to make personal
				contact with defaulted mortgagors, or visits to such mortgagors, or
				both;
									(E)except with respect to
				funds reserved under subparagraphs (A) and (B), the NRC shall give priority
				consideration for funding with amounts made available pursuant to this
				paragraph to entities that have a written plan that has been implemented for
				providing in-person counseling and for making contact, including personal
				contact, with defaulted mortgagors, for the purpose of providing counseling or
				providing information about available counseling, both(i)prior to commencement of
				any foreclosure proceedings, and(ii)in the event effective in person or phone
				contact has not been made with such defaulted mortgagors prior thereto, then
				prior to the conclusion of the foreclosure process; and
											(F)not less than 2 percent of the funds made
				available pursuant to this paragraph shall be used only for identifying and
				notifying borrowers under existing mortgages who are eligible under this
				section for insurance of refinancing mortgages, and in making funds reserved
				under this subparagraph available for such purpose, the Secretary shall give
				preference to assistance for programs that have a proven history of outreach
				within minority communities; and
									(2)$150,000,000 for costs of
				activities under subsection (i).
								(p)Audit and report by
				Inspector General
								(1)AuditThe Inspector General of the Department of
				Housing and Urban Development shall conduct an audit of the program for loss
				mitigation counseling funded with amounts made available under subsection
				(o)(1) to determine compliance with such subsection.
								(2)Reports to
				CongressNot later than March 30, 2009, and every calendar
				quarter thereafter, the Inspector General shall submit to the appropriate
				committees of the Congress a report summarizing the activities of the Inspector
				General and the Neighborhood Reinvestment Corporation during the 120-day period
				ending on the date of such report. Each report shall include, for the period
				covered by such report, a detailed statement of all obligations, expenditures,
				and revenues associated with paragraphs (1) and (2) of subsection (o),
				including—
									(A)obligations and
				expenditures of appropriated funds;
									(B)the number of homeowners
				eligible in such program;
									(C)the number of homeowners
				participating in such program;
									(D)the status of homeowners
				within such program;
									(E)the number of homeowners
				who have rejected assistance from the Neighborhood Reinvestment Corporation;
				and
									(F)information on
				participating counseling
				services.
									.
				(b)Special risk insurance
			 fundSection 238 of the National Housing Act (12 U.S.C. 1715z–3)
			 is amended—
					(1)in subsection (a)(1), by
			 striking or 243 each place such term appears and inserting
			 243, or 257; and
					(2)in subsection (b), by
			 striking and 243 each place such term appears and inserting
			 243, and 257.
					103.Study of Auction or
			 Bulk Refinance Program
				(a)StudyThe Board of Governors of the Federal
			 Reserve System (in this section referred to as the Board of
			 Governors), in consultation with other members of the Oversight Board
			 established by section 257(a) of the National Housing Act (as added by the
			 amendment made by section 102(a) of this Act), shall conduct a study of the
			 need for and efficacy of an auction or bulk refinancing mechanism to facilitate
			 refinancing of existing residential mortgages that are at risk for foreclosure
			 into mortgages insured under the mortgage insurance program under title II of
			 the National Housing Act. The study shall identify and examine various options
			 for mechanisms under which lenders and servicers of such mortgages may make
			 bids for forward commitments for such insurance in an expedited manner.
				(b)Content
					(1)AnalysisThe study required under subsection (a)
			 shall analyze—
						(A)the feasibility of
			 establishing a mechanism that would facilitate the more rapid refinancing of
			 borrowers at risk of foreclosure into performing mortgages insured under title
			 II of the National Housing Act;
						(B)whether such a mechanism
			 would provide an effective and efficient mechanism to reduce foreclosures on
			 qualified existing mortgages;
						(C)whether the use of an
			 auction or bulk refinance program is necessary to stabilize the housing market
			 and reduce the impact of turmoil in that market on the economy of the United
			 States;
						(D)whether there are other
			 mechanisms or authority that would be useful to reduce foreclosure; and
						(E)and any other factors
			 that the Board of Governors considers relevant.
						(2)DeterminationsTo the extent that the Board of Governors
			 finds that a facility of the type described in paragraph (1) is feasible and
			 useful, the study shall—
						(A)determine and identify
			 any additional authority or resources needed to establish and operate such a
			 mechanism;
						(B)determine whether there
			 is a need for additional authority with respect to the loan underwriting
			 criteria included in the amendment made by section 102(a) of this Act or with
			 respect to eligibility of participating borrowers, lenders, or holders of
			 liens; and
						(C)determine whether such
			 underwriting criteria should be established on the basis of individual loans,
			 in the aggregate, or otherwise to facilitate the goal of refinancing borrowers
			 at risk of foreclosure into viable loans insured under the National Housing
			 Act.
						(c)ReportNot later than the expiration of the 60-day
			 period beginning on the date of the enactment of this Act, the Board of
			 Governors shall submit a report regarding the results of the study conducted
			 under this section to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate. The report shall include a detailed description of the analysis
			 required under subsection (b)(1) and of the determinations made pursuant to
			 subsection (b)(2), and shall include any other findings and recommendations of
			 the Board of Governors pursuant to the study, including identifying various
			 options for mechanisms described in subsection (a).
				104.Temporary increase
			 in maximum loan guaranty amount for certain housing loans guaranteed by
			 Secretary of Veterans AffairsNotwithstanding subparagraph (C) of section
			 3703(a)(1) of title 38, United States Code, for purposes of any loan described
			 in subparagraph (A)(i)(IV) of such section that is originated during the period
			 beginning on the date of the enactment of this Act and ending on December 31,
			 2008, the term maximum guaranty amount shall mean an amount
			 equal to 25 percent of the higher of—
				(1)the limitation determined
			 under section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1454(a)(2)) for the calendar year in which the loan is originated for a
			 single-family residence; or
				(2)125 percent of the area
			 median price for a single-family residence, but in no case to exceed 175
			 percent of the limitation determined under such section 305(a)(2) for the
			 calendar year in which the loan is originated for a single-family
			 residence.
				105.Study of possible
			 accounting revisions relating to property at risk of foreclosure and the
			 availability of credit for refinancing home mortgages at risk of
			 foreclosure
				(a)Study
			 requiredThe Board of
			 Governors of the Federal Reserve System shall conduct a study on mark-to-market
			 accounting standards applicable to depository institutions with respect to
			 their residential mortgages that are at risk of foreclosure, the effects of
			 such accounting standards and capital requirements on a depository
			 institution’s capacity to provide refinancing to residential mortgagors that
			 are at risk of foreclosure and to residential mortgagors during periods of
			 market value declines and increased foreclosures, and the feasibility of
			 modifications of such standards, requirements, and regulatory actions during
			 periods of market fluctuation in order to maintain the ability of the
			 institution to continue to carry mortgages on residential property at risk of
			 foreclosure and assure the availability of credit to refinance at-risk
			 residential mortgages.
				(b)Report
			 requiredThe Board of
			 Governors of the Federal Reserve System shall submit a report to the Congress
			 before the end of the 90-day period beginning on the date of the enactment of
			 this Act containing the findings and determinations of the Board with respect
			 to the study conducted under subsection (a) and such administrative and
			 legislative recommendations as the Board may determine to be
			 appropriate.
				106.GAO study of the
			 effect of tightening credit markets in communities affected by the subprime
			 mortgage foreclosure crises and predatory lending on prospective first-time
			 homebuyers seeking mortgagesThe Comptroller General of the United States
			 shall conduct a study to analyze the effects of tightening credit markets on
			 prospective first-time home buyers who reside in selected communities that have
			 been most detrimentally affected by both the current subprime mortgage
			 foreclosure crisis and predatory mortgage lending. Such study shall also
			 analyze the adequacy of financial literacy outreach efforts by agencies of the
			 Federal Government tasked with implementing financial literacy education in
			 such communities and shall assess whether the current funding levels for such
			 efforts are at sufficient levels to reduce the levels of subprime mortgage
			 delinquencies and foreclosures and to increase the level of financial literacy
			 in the selected communities so as to minimize the incidences of predatory
			 mortgage lending. Not later than the expiration of the 6-month period beginning
			 on the date of the enactment of this Act, the Comptroller General shall submit
			 a report to the Congress setting forth the results of the study and including
			 recommendations regarding such funding levels.
			IIOffice of Housing
			 Counseling
			201.Short
			 titleThis title may be cited
			 as the Expand and Preserve Home Ownership Through Counseling
			 Act.
			202.Establishment of
			 Office of Housing CounselingSection 4 of the Department of
			 Housing and Urban Development Act (42
			 U.S.C. 3533) is amended by adding at the end the following new
			 subsection:
				
					(g)Office of Housing
				Counseling
						(1)EstablishmentThere
				is established, in the Office of the Secretary, the Office of Housing
				Counseling.
						(2)DirectorThere
				is established the position of Director of Housing Counseling. The Director
				shall be the head of the Office of Housing Counseling and shall be appointed by
				the Secretary. Such position shall be a career-reserved position in the Senior
				Executive Service.
						(3)Functions
							(A)In
				generalThe Director shall have ultimate responsibility within
				the Department, except for the Secretary, for all activities and matters
				relating to homeownership counseling and rental housing counseling,
				including—
								(i)research, grant
				administration, public outreach, and policy development relating to such
				counseling; and
								(ii)establishment,
				coordination, and administration of all regulations, requirements, standards,
				and performance measures under programs and laws administered by the Department
				that relate to housing counseling, homeownership counseling (including
				maintenance of homes), mortgage-related counseling (including home equity
				conversion mortgages and credit protection options to avoid foreclosure), and
				rental housing counseling, including the requirements, standards, and
				performance measures relating to housing counseling.
								(B)Specific
				functionsThe Director shall
				carry out the functions assigned to the Director and the Office under this
				section and any other provisions of law. Such functions shall include
				establishing rules necessary for—
								(i)the counseling procedures
				under section 106(g)(1) of the Housing and Urban
				Development Act of 1968 (12 U.S.C. 1701x(h)(1));
								(ii)carrying out all other
				functions of the Secretary under section 106(g) of the
				Housing and Urban Development Act of
				1968, including the establishment, operation, and publication of the
				availability of the toll-free telephone number under paragraph (2) of such
				section;
								(iii)carrying out section 5
				of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604) for home
				buying information booklets prepared pursuant to such section;
								(iv)carrying out the
				certification program under section 106(e) of the
				Housing and Urban Development Act of
				1968 (12 U.S.C. 1701x(e));
								(v)carrying out the
				assistance program under section 106(a)(4) of the
				Housing and Urban Development Act of
				1968, including criteria for selection of applications to receive
				assistance;
								(vi)carrying out any
				functions regarding abusive, deceptive, or unscrupulous lending practices
				relating to residential mortgage loans that the Secretary considers
				appropriate, which shall include conducting the study under section 206 of the
				Expand and Preserve Home Ownership Through Counseling Act;
								(vii)providing for operation
				of the advisory committee established under paragraph (4) of this
				subsection;
								(viii)collaborating with
				community-based organizations with expertise in the field of housing
				counseling; and
								(ix)providing for the
				building of capacity to provide housing counseling services in areas that lack
				sufficient services.
								(4)Advisory
				Committee
							(A)In
				generalThe Secretary shall appoint an advisory committee to
				provide advice regarding the carrying out of the functions of the
				Director.
							(B)MembersSuch
				advisory committee shall consist of not more than 12 individuals, and the
				membership of the committee shall equally represent all aspects of the mortgage
				and real estate industry, including consumers.
							(C)TermsExcept
				as provided in subparagraph (D), each member of the advisory committee shall be
				appointed for a term of 3 years. Members may be reappointed at the discretion
				of the Secretary.
							(D)Terms of initial
				appointeesAs designated by the Secretary at the time of
				appointment, of the members first appointed to the advisory committee, 4 shall
				be appointed for a term of 1 year and 4 shall be appointed for a term of 2
				years.
							(E)Prohibition of pay;
				travel expensesMembers of the advisory committee shall serve
				without pay, but shall receive travel expenses, including per diem in lieu of
				subsistence, in accordance with applicable provisions under subchapter I of
				chapter 57 of title 5, United States Code.
							(F)Advisory role
				onlyThe advisory committee shall have no role in reviewing or
				awarding housing counseling grants.
							(5)Scope of homeownership
				counselingIn carrying out the responsibilities of the Director,
				the Director shall ensure that homeownership counseling provided by, in
				connection with, or pursuant to any function, activity, or program of the
				Department addresses the entire process of homeownership, including the
				decision to purchase a home, the selection and purchase of a home, issues
				arising during or affecting the period of ownership of a home (including
				refinancing, default and foreclosure, and other financial decisions), and the
				sale or other disposition of a
				home.
						.
			203.Counseling
			 procedures
				(a)In
			 generalSection 106 of the Housing
			 and Urban Development Act of 1968 (12 U.S.C. 1701x) is amended by
			 adding at the end the following new subsection:
					
						(g)Procedures and
				activities
							(1)Counseling
				procedures
								(A)In
				generalThe Secretary shall establish, coordinate, and monitor
				the administration by the Department of Housing and Urban Development of the
				counseling procedures for homeownership counseling and rental housing
				counseling provided in connection with any program of the Department, including
				all requirements, standards, and performance measures that relate to
				homeownership and rental housing counseling.
								(B)Homeownership
				counselingFor purposes of this subsection and as used in the
				provisions referred to in this subparagraph, the term homeownership
				counseling means counseling related to homeownership and residential
				mortgage loans. Such term includes counseling related to homeownership and
				residential mortgage loans that is provided pursuant to—
									(i)section 105(a)(20) of the
				Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
									(ii)in the
				United States Housing Act of
				1937—
										(I)section 9(e) (42 U.S.C.
				1437g(e));
										(II)section 8(y)(1)(D) (42
				U.S.C. 1437f(y)(1)(D));
										(III)section 18(a)(4)(D) (42
				U.S.C. 1437p(a)(4)(D));
										(IV)section 23(c)(4) (42
				U.S.C. 1437u(c)(4));
										(V)section 32(e)(4) (42
				U.S.C. 1437z–4(e)(4));
										(VI)section 33(d)(2)(B) (42
				U.S.C. 1437z–5(d)(2)(B));
										(VII)sections 302(b)(6) and
				303(b)(7) (42 U.S.C. 1437aaa–1(b)(6), 1437aaa–2(b)(7)); and
										(VIII)section 304(c)(4) (42
				U.S.C. 1437aaa–3(c)(4));
										(iii)section 302(a)(4) of
				the American Homeownership and Economic Opportunity Act of 2000 (42 U.S.C.
				1437f note);
									(iv)sections 233(b)(2) and
				258(b) of the Cranston-Gonzalez National
				Affordable Housing Act (42 U.S.C. 12773(b)(2), 12808(b));
									(v)this section and section
				101(e) of the Housing and Urban Development
				Act of 1968 (12 U.S.C. 1701x, 1701w(e));
									(vi)section 220(d)(2)(G) of
				the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12
				U.S.C. 4110(d)(2)(G));
									(vii)sections 422(b)(6),
				423(b)(7), 424(c)(4), 442(b)(6), and 443(b)(6) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12872(b)(6), 12873(b)(7), 12874(c)(4), 12892(b)(6),
				and 12893(b)(6));
									(viii)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
									(ix)sections 202(3) and
				810(b)(2)(A) of the Native American Housing and Self-Determination Act of 1996
				(25 U.S.C. 4132(3), 4229(b)(2)(A));
									(x)in the
				National Housing Act—
										(I)in section 203 (12 U.S.C.
				1709), the penultimate undesignated paragraph of paragraph (2) of subsection
				(b), subsection (c)(2)(A), and subsection (r)(4);
										(II)subsections (a) and
				(c)(3) of section 237 (12 U.S.C. 1715z–2); and
										(III)subsections (d)(2)(B)
				and (m)(1) of section 255 (12 U.S.C. 1715z–20);
										(xi)section 502(h)(4)(B) of
				the Housing Act of 1949 (42 U.S.C.
				1472(h)(4)(B)); and
									(xii)section 508 of the
				Housing and Urban Development Act of
				1970 (12 U.S.C. 1701z–7).
									(C)Rental housing
				counselingFor purposes of this subsection, the term rental
				housing counseling means counseling related to rental of residential
				property, which may include counseling regarding future homeownership
				opportunities and providing referrals for renters and prospective renters to
				entities providing counseling and shall include counseling related to such
				topics that is provided pursuant to—
									(i)section 105(a)(20) of the
				Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
									(ii)in the
				United States Housing Act of
				1937—
										(I)section 9(e) (42 U.S.C.
				1437g(e));
										(II)section 18(a)(4)(D) (42
				U.S.C. 1437p(a)(4)(D));
										(III)section 23(c)(4) (42
				U.S.C. 1437u(c)(4));
										(IV)section 32(e)(4) (42
				U.S.C. 1437z–4(e)(4));
										(V)section 33(d)(2)(B) (42
				U.S.C. 1437z–5(d)(2)(B)); and
										(VI)section 302(b)(6) (42
				U.S.C. 1437aaa–1(b)(6));
										(iii)section 233(b)(2) of
				the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12773(b)(2));
									(iv)section 106 of the
				Housing and Urban Development Act of
				1968 (12 U.S.C. 1701x);
									(v)section 422(b)(6) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12872(b)(6));
									(vi)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
									(vii)sections 202(3) and
				810(b)(2)(A) of the Native American Housing and Self-Determination Act of 1996
				(25 U.S.C. 4132(3), 4229(b)(2)(A)); and
									(viii)the rental assistance
				program under section 8 of the United States
				Housing Act of 1937 (42 U.S.C. 1437f).
									(2)Standards for
				materialsThe Secretary, in
				conjunction with the advisory committee established under subsection (g)(4) of
				the Department of Housing and Urban Development Act, shall establish standards
				for materials and forms to be used, as appropriate, by organizations providing
				homeownership counseling services, including any recipients of assistance
				pursuant to subsection (a)(4).
							(3)Mortgage software
				systems
								(A)CertificationThe
				Secretary shall provide for the certification of various computer software
				programs for consumers to use in evaluating different residential mortgage loan
				proposals. The Secretary shall require, for such certification, that the
				mortgage software systems take into account—
									(i)the consumer’s financial
				situation and the cost of maintaining a home, including insurance, taxes, and
				utilities;
									(ii)the amount of time the
				consumer expects to remain in the home or expected time to maturity of the
				loan; and
									(iii)such other factors as
				the Secretary considers appropriate to assist the consumer in evaluating
				whether to pay points, to lock in an interest rate, to select an adjustable or
				fixed rate loan, to select a conventional or government-insured or guaranteed
				loan and to make other choices during the loan application process.
									If
				the Secretary determines that available existing software is inadequate to
				assist consumers during the residential mortgage loan application process, the
				Secretary shall arrange for the development by private sector software
				companies of new mortgage software systems that meet the Secretary’s
				specifications.(B)Use and initial
				availabilitySuch certified computer software programs shall be
				used to supplement, not replace, housing counseling. The Secretary shall
				provide that such programs are initially used only in connection with the
				assistance of housing counselors certified pursuant to subsection (e).
								(C)AvailabilityAfter
				a period of initial availability under subparagraph (B) as the Secretary
				considers appropriate, the Secretary shall take reasonable steps to make
				mortgage software systems certified pursuant to this paragraph widely available
				through the Internet and at public locations, including public libraries,
				senior-citizen centers, public housing sites, offices of public housing
				agencies that administer rental housing assistance vouchers, and housing
				counseling centers.
								(4)National public service
				multimedia campaigns to promote housing counseling
								(A)In
				generalThe Director of
				Housing Counseling shall develop, implement, and conduct national public
				service multimedia campaigns designed to make persons facing mortgage
				foreclosure, persons considering a subprime mortgage loan to purchase a home,
				elderly persons, persons who face language barriers, low-income persons, and
				other potentially vulnerable consumers aware that it is advisable, before
				seeking or maintaining a residential mortgage loan, to obtain homeownership
				counseling from an unbiased and reliable sources and that such homeownership
				counseling is available, including through programs sponsored by the Secretary
				of Housing and Urban Development.
								(B)Contact
				informationEach segment of
				the multimedia campaign under subparagraph (A) shall publicize the toll-free
				telephone number and web site of the Department of Housing and Urban
				Development through which persons seeking housing counseling can locate a
				housing counseling agency in their State that is certified by the Secretary of
				Housing and Urban Development and can provide advice on buying a home, renting,
				defaults, foreclosures, credit issues, and reverse mortgages.
								(C)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary, not to exceed $3,000,000 for
				fiscal years 2008, 2009, and 2010, for the develop, implement, and conduct of
				national public service multimedia campaigns under this paragraph.
								(5)Education
				programsThe Secretary shall provide advice and technical
				assistance to States, units of general local government, and nonprofit
				organizations regarding the establishment and operation of, including
				assistance with the development of content and materials for, educational
				programs to inform and educate consumers, particularly those most vulnerable
				with respect to residential mortgage loans (such as elderly persons, persons
				facing language barriers, low-income persons, and other potentially vulnerable
				consumers), regarding home mortgages, mortgage refinancing, home equity loans,
				and home repair
				loans.
							.
				(b)Conforming amendments
			 to grant program for homeownership counseling
			 organizationsSection 106(c)(5)(A)(ii) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(c)(5)(A)(ii)) is amended—
					(1)in subclause (III), by
			 striking and at the end;
					(2)in subclause (IV) by
			 striking the period at the end and inserting ; and; and
					(3)by inserting after
			 subclause (IV) the following new subclause:
						
							(V)notify the housing or
				mortgage applicant of the availability of mortgage software systems provided
				pursuant to subsection
				(g)(3).
							.
					204.Grants for housing
			 counseling assistanceSection
			 106(a) of the Housing and Urban Development
			 Act of 1968 (12 U.S.C. 1701x(a)(3)) is amended by adding at the end
			 the following new paragraph:
				
					(4)Homeownership and
				rental counseling assistance
						(A)In
				generalThe Secretary shall make financial assistance available
				under this paragraph to States, units of general local governments, and
				nonprofit organizations providing homeownership or rental counseling (as such
				terms are defined in subsection (g)(1)).
						(B)Qualified
				entitiesThe Secretary shall establish standards and guidelines
				for eligibility of organizations (including governmental and nonprofit
				organizations) to receive assistance under this paragraph.
						(C)DistributionAssistance
				made available under this paragraph shall be distributed in a manner that
				encourages efficient and successful counseling programs.
						(D)Authorization of
				appropriationsThere are authorized to be appropriated
				$45,000,000 for each of fiscal years 2008 through 2011 for—
							(i)the operations of the
				Office of Housing Counseling of the Department of Housing and Urban
				Development;
							(ii)the responsibilities of
				the Secretary under paragraphs (2) through (5) of subsection (g); and
							(iii)assistance pursuant to
				this paragraph for entities providing homeownership and rental
				counseling.
							.
			205.Requirements to use
			 HUD-certified counselors under HUD programsSection 106(e) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(e)) is amended—
				(1)by striking paragraph (1)
			 and inserting the following new paragraph:
					
						(1)Requirement for
				assistanceAn organization may not receive assistance for
				counseling activities under subsection (a)(1)(iii), (a)(2), (a)(4), (c), or (d)
				of this section, or under section 101(e), unless the organization, or the
				individuals through which the organization provides such counseling, has been
				certified by the Secretary under this subsection as competent to provide such
				counseling.
						;
				(2)in paragraph (2)—
					(A)by inserting and
			 for certifying organizations before the period at the end of the first
			 sentence; and
					(B)in the second sentence by
			 striking for certification and inserting , for
			 certification of an organization, that each individual through which the
			 organization provides counseling shall demonstrate, and, for certification of
			 an individual,;
					(3)in paragraph (3), by
			 inserting organizations and before
			 individuals;
				(4)by redesignating
			 paragraph (3) as paragraph (5); and
				(5)by inserting after
			 paragraph (2) the following new paragraphs:
					
						(3)Requirement under hud
				programsAny homeownership counseling or rental housing
				counseling (as such terms are defined in subsection (g)(1)) required under, or
				provided in connection with, any program administered by the Department of
				Housing and Urban Development shall be provided only by organizations or
				counselors certified by the Secretary under this subsection as competent to
				provide such counseling.
						(4)OutreachThe
				Secretary shall take such actions as the Secretary considers appropriate to
				ensure that individuals and organizations providing homeownership or rental
				housing counseling are aware of the certification requirements and standards of
				this subsection and of the training and certification programs under subsection
				(f).
						.
				206.Study of defaults and
			 foreclosuresThe Secretary of
			 Housing and Urban Development shall conduct an extensive study of the root
			 causes of default and foreclosure of home loans, using as much empirical data
			 as are available. The study shall also examine the role of escrow accounts in
			 helping prime and nonprime borrowers to avoid defaults and foreclosures. Not
			 later than 12 months after the date of the enactment of this Act, the Secretary
			 shall submit to the Congress a preliminary report regarding the study. Not
			 later than 24 months after such date of enactment, the Secretary shall submit a
			 final report regarding the results of the study, which shall include any
			 recommended legislation relating to the study, and recommendations for best
			 practices and for a process to identify populations that need counseling the
			 most.
			207.Definitions for
			 counseling-related programsSection 106 of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x), as amended by the preceding provisions of this title,
			 is further amended by adding at the end the following new subsection:
				
					(h)DefinitionsFor
				purposes of this section:
						(1)Nonprofit
				organizationThe term nonprofit organization has the
				meaning given such term in section 104(5) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12704(5)), except that subparagraph (D) of such
				section shall not apply for purposes of this section.
						(2)StateThe
				term State means each of the several States, the Commonwealth of
				Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
				Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
				Pacific, or any other possession of the United States.
						(3)Unit of general local
				governmentThe term unit of general local government
				means any city, county, parish, town, township, borough, village, or other
				general purpose political subdivision of a
				State.
						.
			208.Updating and
			 simplification of mortgage information bookletSection 5 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604) is amended—
				(1)in the section heading,
			 by striking special and inserting
			 home
			 buying;
				(2)by striking subsections
			 (a) and (b) and inserting the following new subsections:
					
						(a)Preparation and
				distributionThe Secretary shall prepare, at least once every 5
				years, a booklet to help consumers applying for federally related mortgage
				loans to understand the nature and costs of real estate settlement services.
				The Secretary shall prepare the booklet in various languages and cultural
				styles, as the Secretary determines to be appropriate, so that the booklet is
				understandable and accessible to homebuyers of different ethnic and cultural
				backgrounds. The Secretary shall distribute such booklets to all lenders that
				make federally related mortgage loans. The Secretary shall also distribute to
				such lenders lists, organized by location, of homeownership counselors
				certified under section 106(e) of the Housing
				and Urban Development Act of 1968 (12 U.S.C. 1701x(e)) for use in
				complying with the requirement under subsection (c) of this section.
						(b)ContentsEach
				booklet shall be in such form and detail as the Secretary shall prescribe and,
				in addition to such other information as the Secretary may provide, shall
				include in plain and understandable language the following information:
							(1)A description and
				explanation of the nature and purpose of the costs incident to a real estate
				settlement or a federally related mortgage loan. The description and
				explanation shall provide general information about the mortgage process as
				well as specific information concerning, at a minimum—
								(A)balloon payments;
								(B)prepayment penalties;
				and
								(C)the trade-off between
				closing costs and the interest rate over the life of the loan.
								(2)An explanation and sample
				of the uniform settlement statement required by section 4.
							(3)A list and explanation of
				lending practices, including those prohibited by the Truth in Lending Act or
				other applicable Federal law, and of other unfair practices and unreasonable or
				unnecessary charges to be avoided by the prospective buyer with respect to a
				real estate settlement.
							(4)A list and explanation of
				questions a consumer obtaining a federally related mortgage loan should ask
				regarding the loan, including whether the consumer will have the ability to
				repay the loan, whether the consumer sufficiently shopped for the loan, whether
				the loan terms include prepayment penalties or balloon payments, and whether
				the loan will benefit the borrower.
							(5)An explanation of the
				right of rescission as to certain transactions provided by sections 125 and 129
				of the Truth in Lending Act.
							(6)A brief explanation of
				the nature of a variable rate mortgage and a reference to the booklet entitled
				Consumer Handbook on Adjustable Rate Mortgages, published by the
				Board of Governors of the Federal Reserve System pursuant to section
				226.19(b)(1) of title 12, Code of Federal Regulations, or to any suitable
				substitute of such booklet that such Board of Governors may subsequently adopt
				pursuant to such section.
							(7)A brief explanation of
				the nature of a home equity line of credit and a reference to the pamphlet
				required to be provided under section 127A of the Truth in Lending Act.
							(8)Information about
				homeownership counseling services made available pursuant to section 106(a)(4)
				of the Housing and Urban Development
				Act of 1968 (12 U.S.C. 1701x(a)(4)), a recommendation that the
				consumer use such services, and notification that a list of certified providers
				of homeownership counseling in the area, and their contact information, is
				available.
							(9)An explanation of the
				nature and purpose of escrow accounts when used in connection with loans
				secured by residential real estate and the requirements under section 10 of
				this Act regarding such accounts.
							(10)An explanation of the
				choices available to buyers of residential real estate in selecting persons to
				provide necessary services incidental to a real estate settlement.
							(11)An explanation of a
				consumer’s responsibilities, liabilities, and obligations in a mortgage
				transaction.
							(12)An explanation of the
				nature and purpose of real estate appraisals, including the difference between
				an appraisal and a home inspection.
							(13)Notice that the Office
				of Housing of the Department of Housing and Urban Development has made publicly
				available a brochure regarding loan fraud and a World Wide Web address and
				toll-free telephone number for obtaining the brochure.
							The
				booklet prepared pursuant to this section shall take into consideration
				differences in real estate settlement procedures that may exist among the
				several States and territories of the United States and among separate
				political subdivisions within the same State and
				territory.;
				(3)in subsection (c), by
			 inserting at the end the following new sentence: Each lender shall also
			 include with the booklet a reasonably complete or updated list of homeownership
			 counselors who are certified pursuant to section 106(e) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(e)) and located in the area of the lender.;
			 and
				(4)in subsection (d), by
			 inserting after the period at the end of the first sentence the following:
			 The lender shall provide the HUD-issued booklet in the version that is
			 most appropriate for the person receiving it..
				IIICombating mortgage
			 fraud
			301.Authorization of
			 appropriations to combat mortgage fraudFor fiscal years 2008, 2009, 2010, 2011, and
			 2012, there are authorized to be appropriated to the Attorney General a total
			 of—
				(1)$31,250,000 to support
			 the employment of 30 additional agents of the Federal Bureau of Investigation
			 and 2 additional dedicated prosecutors at the Department of Justice to
			 coordinate prosecution of mortgage fraud efforts with the offices of the United
			 States Attorneys; and
				(2)$750,000 to support the operations of
			 interagency task forces of the Federal Bureau of Investigation in the areas
			 with the 15 highest concentrations of mortgage fraud.
				
	
		May 5, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
